                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MARCELLUS A. JONES,                              No. 4:18-CV-02352

                 Plaintiff,                          (Judge Brann)

         v.

    JOHN WETZEL, et al.,

                 Defendants.

                                        ORDER

                                     MAY 15, 2019

        Marcellus A. Jones, a Pennsylvania state prisoner, filed this civil rights action

alleging that numerous defendants violated his rights between January and October

2013.1 In January 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court dismiss Jones’ complaint on the

ground that it is barred by the applicable statute of limitations, and such bar is

apparent on the face of the complaint.2 Jones filed timely objections to the Report

and Recommendation after receiving two extensions from this Court.3

        “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report



1
     Doc. 1.
2
     Doc. 12.
3
     Docs. 16, 18, 19.
or specified proposed findings or recommendations to which objection is made.’”4

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.5         After reviewing the record, the Court finds no error in

Magistrate Judge Carlson’s conclusion that Jones’ complaint is barred by the

applicable statute of limitations.6 Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 12) is ADOPTED;

       2.      Jones’ complaint (Doc. 1) is DISMISSED; and

       3.      The Clerk of Court is directed to CLOSE this case.


                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




4
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    Although Jones contends that he diligently attempted to file a complaint but was obstructed
    from so doing by prison officials (Doc. 19 at 3), as Magistrate Judge Carlson observed, Jones
    was able to file two separate complaints between 2013 and 2018, which undermines any
    assertion that Jones could not file a complaint due to interference by prison officials. (Doc. 12
    at 11).
                                                 2
